TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00695-CR


Jerry Glen Myers, Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 23,050, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	In July 2011, appellant Jerry Glen Myers, Jr., pled guilty to possessing a prohibited
substance in a correctional facility and was sentenced to five years' imprisonment, probated for five
years.  In late October 2011, the State filed a motion to revoke Myers's probation.  Myers filed a
notice of appeal asserting that his probation had been revoked.  However, the trial court has informed
us that the State's motion has not been acted on, which means there is no appealable order of which
Myers can complain.  We therefore dismiss the appeal for want of jurisdiction.  See Ahmad v. State,
158 S.W.3d 525, 526 (Tex. App.--Fort Worth 2004, pet. ref'd) ("Generally, a criminal defendant
may only appeal from a final judgment."); see also Tex. R. App. P. 26.2(a) (notice of appeal must
be filed within thirty days of date sentence is imposed or suspended or from date trial court "enters
an appealable order").

					___________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   December 21, 2011
Do Not Publish